DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
Applicants’ amendments to the claims and arguments filed on December 18, 2020 have been received and entered. Claims 1, 7 have been amended, while claims 6, 8 and 9 are canceled. Claims 1-5, 7, 10-16 and 17 are pending. 
Election/Restrictions
Applicant’s election of (i) a cell comprising nucleic acid encoding said human IgH chain variable region and a mouse IgH constant region and (ii) neutralizing antibody in the reply filed on April 10, 2017 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). However, upon further consideration, election of species requirement is hereby withdrawn and all the species are rejoined with the elected species. 
Claims 1-5, 7, 10-16 and 17 are under consideration. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/18/2020, and 01/26/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner. 

Priority
It is noted that instant application is a continuation of application no. 14750870, filed on 06/25/2015, which is continuation of application no 14137902, filed on 12/20/2013, which is continuation of US application no 13740727 filed on 01/14/2013, which is a Divisional of 13/310,431, dated 12/02/2011, which is a CIP of PCT/GB2010/051122, dated 07/07/2010 is a CIP of PCT/GB2011/050019 01/07/2011 and claims benefit of 61/355,666, dated 06/17/2010, which claims benefit of 61/223,960 07/08/2009 that claims benefit from foreign application nos. 0911846.4  and 0913102 filed on  07/08/2009  and 07/28/2009 respectively in United Kingdom.

Allowable Subject Matter
The following claim 1 is drafted by the examiner and considered to distinguish patentably over the art of record in this application, Claim 1is presented to applicant for consideration: 

immunizing  a transgenic mouse  with the antigen, wherein the germline of said mouse comprises a homozygous immunoglobulin heavy chain (IgH) locus; wherein said homozygous IgH locus comprises unrearranged human IgH variable region (VH) gene segments comprising human V gene segments, human D gene segments and human J gene segments at a mouse heavy chain IgH locus operatively linked to an IgH constant (C) region comprising an endogenous C gene segment; 
wherein said homozygous IgH locus comprises in 5' to 3' orientation said unrearranged human V gene segments, human D gene segments and human J gene segments comprising a 3' JH gene segment, and a chimeric JC intron comprising human JC intronic DNA downstream of said human 3' JH gene segment and truncated mouse JC intronic DNA and which Page 2 of 22Appl. No. 15/383,342 Reply to Office action of 7/9/2020 Response filed December 18, 2020 in its native position in a human genome is naturally contiguous with said human 3' JH gene segment and truncated mouse JC intronic DNA, wherein said truncated mouse JC intron comprises DNA of an IgH locus which, in its native position in a non-transgenic mouse, is naturally contiguous with and upstream of a mouse Cmu enhancer, and a mouse mu enhancer operatively linked to a C region; 
wherein DNA between said 3' human JH segment and said truncated mouse JC intron is less than 2 kb; said germline comprising all or part of mouse IgH variable region DNA, wherein said all or part of said mouse IgH variable region DNA is upstream of said unrearranged human Vs, Ds and Js and expression of Ig heavy chains comprising a mouse variable region is reduced or prevented; 
wherein said homozygous IgH locus of said mouse is capable of undergoing V, D, J joining; wherein said transgenic mouse is capable, upon stimulation with antigen, of producing antibody comprising a chimeric Ig heavy chain comprising a human IgH variable region; and wherein said transgenic mouse is capable of breeding with a said transgenic mouse, to provide subsequent generation mice, wherein a said subsequent generation mouse comprises: (i) in its germline an homozygous IgH locus comprising unrearranged human IgH variable region gene 
wherein said subsequent generation mouse is capable, upon stimulation with said antigen, of producing a plurality of antibodies specific for said antigen comprising a chimeric Ig heavy chain comprising a plurality of human IgH chain variable regions; and 
wherein said subsequent generation mouse is capable of breeding with a said subsequent generation mouse to provide further subsequent generation mice, and wherein said transgenic mouse contacted with said selected antigen produces an antibody comprising said human IgH chain variable region
isolating a nucleic acid encoding said human IgH chain variable region and a mouse IgH constant region from a B cell obtained from the immunized transgenic from step (a), 
isolating said antibody from a cell, wherein the cell (i) comprises nucleic acid encoding said human IgH chain variable region operably linked to said human IgH chain constant region of said antibody, and (ii) expresses said encoded human IgH chain variable region and said encoded human IgH chain constant region; or isolating said antigen-binding fragment from a cell, wherein the cell (i) comprises nucleic acid encoding said human IgH chain variable region, and (ii) expresses said encoded human IgH chain variable region;

Maintained-Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 11-16 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (USP 8,791,323, filed on 11/09/2006, effective filing date 08/29/2002 or 6596541, dated 07/22/2013) as evidenced by Stevens et al (Pharma Focus Asia, 2008, 8, 72-74),  Aguilera et al (EMBO 4(13B): 3689-3693, 1985)  and Tamamchi et al 
Claim interpretation: Claims are directed to a method steps comprising (i) isolating said antibody from a cell, wherein the cell (i) comprises nucleic acid encoding said human IgH chain variable region operably linked to said human IgH chain constant region of said antibody, and (ii) expresses said encoded human IgH chain variable region and said encoded human IgH chain constant region; or isolating said antigen-binding fragment from a cell, wherein the cell (i) comprises nucleic acid encoding said human IgH chain variable region, and (ii) expresses said encoded human IgH chain variable region. There is no specific rearranged sequence for the IgH chain variable region claimed, therefore, to the extent, prior art cells teach the expressing the antibody from a cell comprising nucleic acid encoding human IgH chain variable region comprising all of Vs, Ds and Js that is structurally similar to one claimed in the instant case, it is applicable to the rejection. 
The claim as such require one step of isolating said antibody from a cell, wherein the cell comprises a nucleic acid encoding IgH chain comprising human IgH chain variable region and human IgH constant region and expressing an antibody or antigen binding fragment thereof from a cell nucleic acid encoding said human IgH chain variable region, wherein nucleic acid in the cells is obtained from a process of immunizing a mouse.
With respect to claims 1-4, Murphy teaches a method of making antibodies using a mouse comprising modified heavy and light chain loci with human variable region gene segments  and mouse constant regions. Specifically, Murphy teaches a method of producing a human antibody, comprising ... (f) growing the cell under conditions such that the cell expresses a human antibody having the human heavy chain variable gene segment  and light chain variable regions of the hybrid antibody of step ( d) and human heavy and light chain constant regions of step (e) (claim 2) wherein said IgH chain variable region is of a transgenic mouse contacted with an antigen. It is further disclosed that  said mouse comprises genome comprising human heavy chain immunoglobulin V, D, and J gene segments and human light chain immunoglobulin V and J gene segments, wherein the human heavy chain V, D, and J gene segments  and human light chain V and J gene segments replace mouse endogenous heavy and light chain immunoglobulin variable region gene segments at the endogenous mouse heavy and light chain immunoglobulin variable region gene segment loci and the human heavy chain V, D, and J gene segments and human light chain V and J gene segments are linked to the endogenous mouse heavy and light chain immunoglobulin constant region gene loci to form hybrid heavy chain locus and a hybrid light heavy chain locus, wherein the human heavy chain V, D, and J gene segments and the human light chain V and J gene segments are present in the germline of the mouse, whereby the hybrid heavy chain locus and hybrid light chain locus rearrange during B-cell development such that the mouse produces a serum containing a hybrid antibody comprising human heavy and light chain immunoglobulin variable regions and heavy and light chain immunoglobulin constant regions in response to antigenic stimulation, wherein the heavy and light chain immunoglobulin constant regions are endogenous mouse heavy and  light chain constant regions (see claim 2 and col. 7, lines 45-57). This is supported by Stevens who teaches creation of the humanised lg loci, ES cells were microinjected and tested for their ability to generate mice and the function of the engineered lg loci. Mice homozygous for humanised lg heavy chain loci possessing just three variable segments (and all DH and JH segments) were observed to have completely normal immune systems, with normal B-cell populations, serum lg, and, most importantly, normal in situ, while maintaining all the mouse constant regions and expression control regions (known or unknown), does indeed recreate a normal humoral response in mice (see page 74). Likewise, Stevens abstract teaches replacing the entire mouse germline variable regions at both the IgH and IgK loci with the equivalent human genomic sequence as described above. It is disclosed human germline VH, DH and JH, segments have been introduced into the IgH loci, while leaving intact all  of the mouse constant genes and sequences required for somatic rearrangement, gene expression, class switching. Stevens teaches replacing only the variable segments at the heavy and kappa light chain loci, endogenous gene control mechanisms are retained. By leaving the mouse constant regions intact, antibody effector functions, such as Fc receptor and complement binding, are conserved. It is further disclosed that mice exhibit wild type immune systems, with normal populations at all stages of B cell development, and normal rates of variable segment usage, somatic hypermutation and class switching. It is further disclosed that antigen responses to them mice are equivalent to wild type mice, generating monoclonal antibodies to a variety of antigens (see abstract). 
Regarding claims 12, Murphy et al teach recovering antibody or cells expressing said antibody (claim 2 of ‘323). 
Regarding claims 13-15, Murphy discloses that the production of antibodies to various antigens in mouse initially provided great promise for the large scale production of antibodies that could be used as human therapeutics (see col. 19, lines 38-40). It is further disclosed that the fully-human antibodies are made by replacing the mouse constant regions with the desired human counterparts. This approach will give rise to therapeutic antibodies much more efficiently than previous methods, e.g. the "humanization" of mouse monoclonal antibodies or the generation of fully human antibodies in HUMAB™ mice (see col. 20, lines 27-32). It is further supported by Stevens who reported that the technology create a broad pipeline of antibody therapeutics to a variety of targets. REGN88, directed against human interleukin 6 (IL6) receptor, is Regeneron’s first fully-human antibody in clinical trials for the treatment of rheumatoid arthritis (see page 74).
With respect to claims 16-17,  Murphy disclose transgenic mouse having a genome comprising entirely human heavy and light chain variable region loci operably linked to entirely endogenous mouse constant region loci such that the mouse produces a serum containing an antibody comprising a human variable region and a mouse constant region in response to antigenic stimulation that would implicitly comprise all he V segments including gene segments 
However, Murphy differ from claimed invention by not explicitly disclosing aid homozygous chimeric IgH locus comprises in 5' to 3' transcriptional orientation: (i) do not teach chimeric JC intron and said heavy chain constant region, wherein said chimeric JC intron comprises a truncated human JC intron contiguous with a truncated mouse JC intron, and (ii) said enhancer and said C region, wherein said human 3' JH is less than 2 kb upstream of said chimeric junction.
Aguilera teaches that Ig heavy/light chain enhancer in the intron separating the JH region and the Cμ exons in mice (p. 3689, col. I). It is further disclosed that that the identified enhancer is typically about 1 kb or less from the 3' J gene segment (see 1 kb scale bar, figure 1A).  However, combination of references do not teach chimeric JC intron of human DNA and truncated mouse JC intron.
Tanamachi discloses the concept of mouse/human chimeric DNA junction. It is noted that the human/mouse chimeric DNA junction of Tanamachi et al. contains a -400 bp human DNA downstream and contiguous with the 3' end of human JH6 and the entire mouse J/C intron, generating a J/C intron (see figure 1) (limitation of claim 9). Tanamchi explicitly describe transgenes which include the host murine constant region of the locus are advantageous because the expression of human Ig variable regions linked to host animal constant regions is thought to allow for improved trafficking and development of B cells and antibodies in vivo (see figure 2page 17, lines 2-32). The kappa light chain construct described in Tamachai comprises, in 5' to 3' direction: a plurality of human VK regions, a plurality of human JK segments, a JK enhancer from a mouse host, and a CK coding region from a mouse host (see page 6, paragraph 2). Tanamachi continue to teach in a preferred embodiment that the invention provides a transgene construct which comprises, in 5' to 3' direction, a plurality of human VH regions, a plurality of human D segments, a plurality of human JH segments, a mouse J-mu enhancer, a mouse mu switch region and a mouse mu constant region, wherein the transgene contact, when integrated into a mouse genome, undergoes trans-switching with an endogenous mouse gamma constant region such that chimeric antibodies comprising human V regions and mouse constant regions (see page 5, lines 24-30). Tanamachi further discloses ligating the., .fragment, containing the mouse J-mu enhancer, mouse mu switch region and all of the mouse mu coding regions., .into [a restriction] site 3' of the human VDJ region (see page 5, lines 24-30, 27, lines 31 to page 28, line 1) (limitation of claims 1, 5 and 17). Tanamachi disclose that the mouse of the invention comprises, in 5' to 3' direction, a plurality of human Vh regions, a plurality of human D segments, a plurality of human Jh segments, a mouse J-p enhancer, a mouse p switch region and a mouse constant region, wherein the transgene construct, when integrated into a mouse genome, undergoes trans-switching with an endogenous mouse constant region such that chimeric antibodies comprising human V regions and mouse constant regions of IgM and IgG isotype are produced in the mouse as required by the claims (see page 11, lines 4-10) (limitation of claim 11). This is further supported by Morrison who discloses that "[i]n providing a fragment encoding the variable region, it will usually be desirable to include all or a portion of the intron downstream from the J region" and further that "[t]he gene sequence between the J Gaining region) and the constant region of the fused gene may be 
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of Murphy, Stevens, Aguilera with Tanamachi, Morrison, to modify the method of isolating an antigen specific antibody from a cell derived from the transgenic homozygous mouse of Murphy whose genome comprises unrearranged human heavy chain /kappa chain variable gene segments and , a chimeric JC intron comprises human JC intron contiguous with a truncated mouse JC intron that would be positioned in a region intervening 3’ human J segment and upstream of mouse enhancer and such would be obvious modification of known method of site specific insertion taught by Tanamachi/Morrison, as matter of design choice, with a reasonable expectation of success, at the time of the instant invention., with a reasonable expectation of success, at the time of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. Further, absent evidence of any unexpected phenotype resulting from the limitation of a chimeric junction, it would be an obvious feature optimization for initiation of recombination and expression for the hybrid IgH/IgK locus and rational design choice to in view of teaching of Murphy, Tanamachi and Morrison. Absent evidence of criticality of human JC intron comprising a truncated DNA segment of human DNA naturally-associated and contiguous with and located immediately 3' to a human JH6 segment and a truncated mouse JC intron would merely be a design choice to an artisan particularly since truncated human and/or truncated mouse JC intron is expected to function is same manner as full length human or mouse JC intron. It would have been further obvious to one of ordinary skill in the art reviewing the teaching of prior art to place chimeric junction anywhere within the intron as long as the junction does not disrupt the regulatory sequence of truncated mouse IgH intron DNA upstream of the enhancer as required by claims for initiation of recombination and expression for the hybrid IgH locus, with reasonable expectation of success. One of skill in the art would have been expected to have a reasonable expectation of success because (i) prior art reported that immunoglobulin chains could effectively expressed from constructs that link variable and constant region sequences from mouse and human sources via a chimeric J/C intron, in mouse cells and engineered cells injected in mice to produce a mouse that expresses a human variable region and a mouse constant region in response to antigenic stimulation (see Tanamachi as evident from Morrison col. 2, lines 21-25, col. 5:46 col. 9, lines 44-46, col. 10, 48-51) . It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, — USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www.uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claims 1, 7-8 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Murphy et al (USP 8,791,323, filed on 11/09/2006, effective filing date 08/29/2002 or 6596541, dated 07/22/2013) as evidenced by Stevens et al (Pharma Focus Asia, 2008, 8, 72-74),  Aguilera et al (EMBO 4(13B): 3689-3693, 1985)  and Tamamchi et al (W02007/117410) as .
The teaching of Murphy, Stevens, Aguilera, Tamamchi and Morrison have been discussed above and relied in same manner here. The combination of reference differ from claimed invention by not explicitly disclosing the targeted insertion of large DNA in mouse and wherein said mouse enhancer comprises mouse 129Sv.
Prior to instant invention, maintaining the performance of the ES cell clones through multiple rounds of manipulation without the need to test the germ line potential of the ES cell line  from C57BL/6N and 129 strain embryonic stem cells for mouse genetic resources were available for use. Adams et al reported that gene-targeting experiments in mice are routinely performed in 129Sv-derived embryonic stem (ES) ceil lines, which are generally considered to be more reliable at colonizing the germ line than ES cells derived from' other strains. It is disclosed that the efficiency of recombination is affected by many factors, including the isogenicity and the length of homologous sequence of the targeting vector and the location of the target locus. Adams et al teaches double-end sequencing and mapping of 84,507 bacterial artificial chromosomes (BACs) generated from AB2.2 ES cell DNA (that have aligned these BACs against the mouse genome and displayed them on the Ensembl genome browser. Adams explicitly discloses that these BAC resources can be used for the rapid construction of targeting vectors via recombining. Furthermore, Adams show that targeting vectors containing DNA recombineered from this BAC library can be used to target genes efficiently in several 129-derived ES cell lines (See abstract).
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of Murphy, Stevens, Aguilera, Tamamchi, Morrison and Adams to modify the method of using the transgenic homozygous mouse of Murphy whose genome comprises unrearranged human IgH variable region gene segments positioned at an endogenous IgH locus upstream of a endogenous mouse constant (C) region using a mouse strain such as svl29 as suggested by Adams, as instantly claimed, with a reasonable expectation of success, at the time of the instant invention. Said design choice amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so because prior art taught ES cell clone from svl29 mouse could tolerate multiple, sequential genetic manipulation and maintain its ability to colonize the germline. One of skill in the art would have been expected to have a reasonable expectation of success in producing transgenic mouse as claimed using site specific insertion of human Ig locus in mouse endogenous Ig locus between the 3' end of JH6 gene segments and Cp regions because prior art successfully reported targeted strategy to insert large sequences in mouse ES cells to produce transgenic mouse, while Murphy taught a mouse whose genome comprising entirely human heavy and light chain variable region loci operably linked to entirely endogenous mouse constant region loci such that the mouse produces a serum containing an antibody comprising a human variable region and a mouse constant region in response to antigenic stimulation. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

13-15 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (USP 8,791,323, filed on 11/09/2006, effective filing date 08/29/2002 or 6596541, dated 07/22/2013) as evidenced by Stevens et al (Pharma Focus Asia, 2008, 8, 72-74),  Aguilera et al (EMBO 4(13B): 3689-3693, 1985)  and Tamamchi et al (W02007/117410) as evidenced by Morrison et al (US Patent no 5807715, dated 09/15/1998, IDS) as applied above for claim 1, and further in view of Stevens et al (USP 7605237, dated 10/20/2009, filed on 10/02/2007).  
The teaching of Murphy, Stevens, Aguilera, Tamamchi and Morrison have been discussed above and relied in same manner here. The combination of reference differ from claimed invention by not explicitly disclosing providing a pharmaceutical composition comprising said antigen-specific antibody and a pharmaceutically acceptable carrier or excipient, further comprising providing said antibody or antigen-binding fragment thereof to a human subject, said antigen-specific antibody or antigen binding fragment thereof is a monoclonal antibodv, a domain antibodv or a neutralizing antibodv, or antigen binding fragment thereof.
Stevens teaches “[m]ethods for generating human antibodies includ[ing] (column 9, lines 8-9), said method comprising "administering an antigen directly to mice that comprise DNA loci encoding.., a human Ig heavy chain variable region... (column 9, lines 19-23). Stevens teaches  generating a transgenic mouse having a genome comprising human heavy.., chain variable regions operably linked to endogenous mouse constant region loci such that the mouse produces an antibody comprising a human variable region and a mouse constant region" (column 9, lines 29-25, col. 10, 10-20). It is further disclosed that the method further comprises Stevens teaches “[m]ethods for generating human antibodies includ[ing] (column 9, lines 8-9), said method comprising "administering an antigen directly to mice that comprise DNA loci encoding.., a human Ig heavy chain variable region... (column 9, lines 19-23). Stevens teaches  generating a transgenic mouse having a genome comprising human heavy.., chain variable regions operably linked to endogenous mouse constant region loci such that the mouse produces an antibody comprising a human variable region and a mouse constant region" (column 9, lines 29-25, col. 10, 10-20). It is further disclosed that the method further comprises replacement of mouse constant regions with desired human constant regions to generate the fully human antibodies of the invention (see col. 10, lines 40-44). Stevens et al teach a transgenic mouse in which the endogenous immunoglobulin heavy and light chain variable regions are replaced with the corresponding human variable regions is challenged with the antigen of interest, and B-cells are recovered from the mice that express antibodies. The lymphatic cells may be fused with a myeloma cell line to prepare immortal hybridoma cell lines, and such hybridoma cell lines are screened and selected to identify hybridoma cell lines that produce antibodies specific to the antigen of interest. DNA encoding the variable regions of the heavy chain and light chain may be isolated and linked to desirable isotypic constant regions of the heavy chain and light chain. Such an antibody protein may be produced in a cell, such as a CHO cell. Alternatively, DNA encoding the antigen-specific chimeric antibodies or the variable regions of the light and heavy chains may be isolated directly from antigen-specific lymphocytes (see col. 10, lines 7-24).
Stevens et al teach an immunizing mice comprising DNA loci encoding both a human Ig heavy chain variable region and a kappa light chain variable region (U.S. Pat. No. 6,596,541) 
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of Murphy, Stevens, Aguilera, Tamamchi, Morrison and Stevens to produce antigen binding fragment from the transgenic homozygous mouse of Murphy Stevens, Aguilera, Tamamchi by exposing said mouse with an antigen IL-4 and administer said antibody to a human subject in need thereof as suggested by Stevens (2), with a reasonable expectation of success, at the time of the instant invention. Said design choice amounting to combining prior art elements according to known methods to yield predictable results. One of skill in the art would have been expected to have a reasonable expectation of success in producing antigen binding fragment as a pharmaceutical composition from the transgenic mouse as claimed because prior art as reported by Stevens (2) successfully reported producing an antibody or antigen-binding fragment that specifically binds hIL-4R for administration to a human subject in need thereof. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www.uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claims 1, 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (USP 8,791,323, filed on 11/09/2006, effective filing date 08/29/2002 or 6596541, dated 07/22/2013), Stevens et al (Pharma Focus Asia, 2008, 8, 72-74), Aguilera et al (EMBO 4(13B): 3689-3693, 1985), Tamamchi et al (W02007/117410, IDS) as evidenced by Morrison et al (US Patent no 5807715, dated 09/15/1998, IDS) as applied above for claim 1, and further in view of Zheng et al (Mol. Cell Biol. 2000, 20, 648-655), Oberdoerffer et al (Nucleic Acids Res. 2003, 31: el40,) as evidenced by Torres and Kuhn, (Laboratory Protocols for Conditional Gene Targeting, 1997, p37-40).
The teaching of Murphy, Stevens, Aguilera, Tamamchi and Morrison have been discussed above and relied in same manner here. The combination of reference differ from claimed invention by not explicitly disclosing using a mouse germline said all or part of mouse heavy chain variable region DNA is away from its native position in an IgH locus and expression of Ig heavy chains comprising a mouse variable region is reduced or prevented and wherein in said mouse germline said all or part of mouse heavy chain variable region DNA is inverted with respect to said heavy chain constant region.
However, prior to instant invention, it was generally known that a gene sequences may be inactivated by inversion using appropriate lox sites and a site-specific recombinase such as Cre. Zheng et al teach that large segments of the mouse genome could be inverted using Cre technology. Zheng et al teach that Cre-loxP recombination is efficient for substrates of a few centimorgans both in tissue culture and in vivo and that any desired rearrangement can be made with the Cre-loxP system (see page . 654, last paragraph).
Oberdoerffer et al teaches the unidirectional inversion of a mouse VDJ sequence to switch to expression of a different mouse VDJ sequence ( see page 2, right column, lines 40 
Therefore, it would have been prima facie obvious for a person of ordinary skill seeking to increase the distance between genes reduces the likelihood for recombination that has been known to be important factor in gene recombination frequency and aware of the fact that the recombination in a modified immunoglobulin locus would favor proximal genes would combine the teachings of Murphy, Stevens, Zheng et al and Oberdoerffe to reduce the rearrangement of endogenous VDJ/ VJ regions with endogenous C regions when producing chimeric antibodies from a cell derived from the transgenic mice by modifying the transgenic homozygous mouse of Murphy and Stevens by inserting the human VDJ DNA between the mouse constant region and the last, 3'human J region by use of inversion as a means of inactivating endogenous VDJ sequences at a mouse IgH locus, to provide for expression of human VDJ sequences, as instantly claimed, with a reasonable expectation of success, at the time of the instant invention. Said design choice amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so because prior art explicitly reported that wide-spread use of inversion as a means of gene inactivation, including inversion of endogenous gene sequences to allow for an exogenous sequence to be used in its place as evident from the teaching of Torres and Kuhn, (see p37, line 8 to page 38, line 33 and Figure 11a). One of skill in the art would have been expected to have a reasonable expectation of success because prior art reported that endogenous genes move further away due to insertion and thereby resulting usage of endogenous mouse gene would decrease and also taught various breeding scheme to produce transgenic homozygous mouse. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www.uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).
Frederick W. Alt Volume 99, 1-222 (2008)

Response to arguments
Applicant disagree with the rejection arguing that the mouse taught by Murphy differs from mouse of instant method claims. Applicant also notes there is no teaching or suggestion in the cited art references that the IgH recombination processes in interacting on the different IgH genomic substrates, would produce the same scope of rearranged antibody V regions, given the differences in the germline structure of the chimeric IgH locus of the Murphy mouse vs. that of the instantly recited mouse. Applicant request clarification on record as to  scope of the isolated polypeptide comprising a human immunoglobulin (Ig) variable region of an antigen-specific antibody, and/or nucleic acid thereof, isolated according to the instantly claimed method 
 Applicant notes that the method comprises homozygous transgenic mouse of the instant method claims require that "said transgenic mouse is capable of breeding with another said transgenic mouse to provide germline transmission of said chimeric immunoglobulin heavy chain locus to subsequent generation mice...a limitation that is not met by the mouse taught by Murphy, as detailed in the reasons of record. Applicant in part rely on Macdonald (US 20120322108, at paragraph [0208])) states that as a consequence, when mouse VH and/or DH segments are deleted or replaced, "there is a high probability that a resulting mouse will exhibit a severe deficit in fertility". (US 20120322108, at paragraph [220]). Therefore, Macdonald evidences that a Murphy male mouse is incapable of "breeding to produce subsequent generation mice", as claimed. The reasons of record further include that the "term transgenic mouse having germline with a homozygous IgH "capable of breeding" with second homozygous mouse is interpreted in view of disclosure of the specification and declaration filed by Dr. Friedrich (see sections 9-11 of declaration of record filed on October 26, 2017), figure 21. 
Applicant notes that in contrast to the megabase length of the chimeric IgH locus recited in the instant claims and taught by Murphy, the randomly integrated, 57 kb transgene taught by Tanamachi comprises few apparent regulatory signals to direct human V region gene segment rearrangement. It is a 57 kb fragment containing 4 human unrearranged V gene segments, all the unrearranged human D and J gene segments, operatively linked to mouse Emu and Cmu. Applicant argue that with few apparent regulatory sequences in the Tanamachi construct above, motivation to modify the chimeric IgH locus taught by Murphy et al. by rearranged VDJ gene expression at a transcription /evel optionally under an artificial promoter. There is simply no indication found anywhere in Morrison as to potential criticality of biological events which are antecedent to VDJ gene transcription. Applicant concludes that argues by emphasizing Murphy teaches preserving the entire mouse JC intron, the instant claims do not represent an improvement that is no more than “the simple substitution of one known element for another”. Accordingly, motivation for modifying the chimeric JC intron of Murphy to arrive at the instantly recited JC intron comprising a truncated mouse JC intron is required to make a prima facie case of obviousness. Applicant continue to argue that without motivation to modify the chimeric JC junction, an obviousness has not been achieved. Applicants’ arguments have been fully considered, but are not found persuasive.
In response to applicant’s argument that mouse of Murphy differs from mouse of instant method claims, it is noted that the relevant inquiry of the claimed method would be whether nucleic acid encoding human IgH isolated from the mouse as claimed is similar or obvious over art of record. Examiner would analyze the claim to (i) establish the similarity and/or any difference between the mice disclosed in Murphy with one claimed in the instant application, and (ii) any difference between nucleic acid encoding human rearranged heavy chain variable gene segment isolated from mouse of Murphy with one recited in the claims. 
The chimeric IgH locus as recited in claim 1 embraces IgH locus comprises in 5' to 3' orientation unrearranged human V gene segments, human D gene segments and human J gene segments comprising a 3' JH gene segment, and a chimeric JC intron comprises DNA of an IgH locus that is upstream of a mouse Cmu enhancer, and a mouse mu enhancer operatively linked to 
 It is emphasized that the mouse disclosed in Murphy is produced by in situ replacement of mouse variable region DNA with human variable region DNA, so that the inserted human variable region sequences occupy the position previously occupied by the mouse variable region sequences similar to the limitation of claim 5.  Murphy accomplishes the “direct, in situ replacement of the mouse variable region (VDJ/VJ) genes with their human counterparts” by utilizing “one or more steps” of integration via homologous recombination such that the human gene segments are integrated into the genome of a mouse ES cell (col.  20, lines 5-8, col. 46, lines 3-10, 15-19). Murphy specifically discloses homologous integration of “a large human insert spanning from human  V gene segments through the entire DJ region” and “a mouse homology arm containing the region immediately adjacent to, but not including, the mouse J segments” (see col. 46, lines 25-28). Murphy further teaches that the endogenous control elements, including the endogenous Eμ intronic enhancer, preferably remain intact, allowing for proper transcription, recombination and class switching (col. 20, lines 49-62). The “Emu” enhancer of Murphy is the same as the “Eμ” or “μ” enhancer recited in the claim. Thus, the mouse disclosed in Murphy discloses whose genome comprises a homozygous IgH locus comprising any number including all of unrearranged human IgH V, D, and J gene segments at an endogenous mouse IgH locus, positioned upstream of and operably linked to an endogenous enhancer and a mouse constant region. It is functional to undergo V(D)J recombination and to produce reverse-chimeric antibodies following antigen stimulation.
In view of foregoing, it is apparent that absence of any specificity of human heavy chain variable gene segment in the base claim, at least in one embodiment the claims read on human (VH) gene segments comprising all of human Vs, Ds and Js occupying the place of endogenous heavy chain variable gene segment as disclosed in Murphy would be same as one claimed in the instant application. 
In response to applicant’s argument of IgH recombination processes in interacting on the different chimeric IgH locus of the Murphy mouse vs. that of the instantly recited mouse, it is noted that Examiner has discussed supra that human IgH locus comprising unrearranged human IgH variable region (VH) gene segments comprising all of human Vs, Ds and Js occupying the place of endogenous heavy chain variable gene segment as disclosed in Murphy appears to be same as one claimed in the instant application. The “Emu” enhancer of Murphy is the same as the “Eμ” or “μ” enhancer recited in the claim. Examiner in part would with applicant’s argument that Murphy differ from the recited mouse by not explicitly disclosing chimeric JC intron that includes a chimeric junction located downstream of the most 3' human JH gene segment and upstream of an enhancer. However, it is Examiner’s position that recited chimeric JC intron is implicitly taught by Murphy (see below arguments in subsequent section). It is generally known in art that during B cell development, the IgH locus undergoes V(D)J recombination during which one VH gene segment, one DH gene segment, and one JH gene segment get together by removing the intergenic DNA between them, resulting in a contiguous V(D)J DNA sequence encoding an IgH variable domain. The rearranged variable regions vary from one B cell to another, allowing for the production of a diverse repertoire of antibodies by an animal (see Perlot and Alt Advances in Immunology, Volume 99, 2008, 1-32, cited as evidence without relying on rejection). The art teaches that the intronic enhancer, Em, is located in the intron between JH4 and the CH exons (Fig. 1.1); the 3’ IgH regulatory region (IgH 3’RR) consists of several DNase hypersensitive sites and is located at the very 3’ end of the IgH locus.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

or “less than 1 kb” downstream of the 3' JH gene segment.  It is generally known in art that intron sequences including the chimeric intron will be deleted during RNA splicing. Therefore, JC intron sequences is not expected to affect the translation of mRNA into immunoglobulins. This is supported by Morrison   who teaches that “intronic region provides a convenient site for genetic engineering and for the joining of variable regions to diverse constant regions. Since the intron will not be a part of the final antibody molecule, there is great latitude in the manipulations that can be performed without having an impact on the functional properties of the resulting antibody (see page 268) (Morrison, S.L. et al., “Vectors and Approaches for Eukaryotic Expression of Antibodies and Antibody Fusion Proteins,” in Antibody Engineering, 267-93 1995, cited as evidence without relying on rejection also Morrison patent art of record, IDS).  In the instant case, claims recite no specific size of truncated mouse JC intron or show evidence of any criticality of chimeric and/or truncated mouse JC intron on the resulting rearranged antibody V regions. One of ordinary skill in the would rely on the teaching of prior art summarized by Murphy/ Tanamachi and Morrison to maintain endogenous mouse control elements (e.g., the mouse Eμ enhancer) and would have found the precise position of the chimeric junction of human and mouse intronic DNA in the J/C intron irrelevant so long as, the splice site associated with the 3ꞌ JH gene segment is not affected.
	In response to applicant’s argument pertaining to the scope of term “immediately adjacent” in the teaching of Murphy, it is relevant to point out that a person of ordinary skill in the art reviewing the teaching of Murphy would conclude that recitation of “immediately adjacent to” language that identifies portion of mouse sequence is included in the 3' mouse homology arm of the LTVEC1 targeting vector (the “region immediately adjacent to, but not including, the mouse J segments) (see col. 8, lines 41-43). In the instant case, recitation  immediately adjacent to does not suggest the mouse homology arm is “immediately adjacent to”  human DJ region would have suggested to one of ordinary skill in the art that LTVEC1 and, the J/C intron in the IgH locus of a Murphy mouse must necessarily would have included at least some human intronic DNA. It would have been obvious to a person of ordinary skill in the art seeking to include the “entire” DJ “region” would have avoided cleaving the DNA immediately next to the 3' human JH gene segment when preparing a targeting vector, as doing so would risk disrupting the 3' human JH gene segment. Thus, an artisan would have cleaved sufficiently downstream of the 3' human JH gene segment such that at least some human intronic DNA would have been included. The chimeric JC intron would be the outcome of the Murphy that was also shown in prior art by Grosveld (WO2009/013620 , IDS, cited as evidence without relying on rejection) who, among other things disclose “host (mouse) heavy chain loci... selectively engineered so that natural (wild type) V gene segments of the species of choice (human variable gene segments) replace host (mouse) heavy chain V segments, host (mouse) D and J segments are similarly replaced” (page 18). In at least one embodiment, as shown in Figure 1 of Grosveld, such engineering results in a JC intron including both human JC intronic DNA and mouse JC intronic DNA. As described in Example 1, Figure 1 shows a deletion of endogenous V, D, and J regions into which “any number of novel V regions and D and J regions can be recombined,” e.g., using “upstream of V or downstream of J flanking regions cloned around the novel V, D, J regions” (page 23, para. 1) similar to Murphy (emphasis added) (cited as evidence without relying on the rejection).
 
    PNG
    media_image2.png
    861
    1454
    media_image2.png
    Greyscale

regulatory elements residing outside of the coding sequences are retained, so maximizing the likelihood of maximal normal molecular and cellular function in vivo in response to antigen challenge (see page 18, para. 3).  The foregoing disclosure of Grosveld support the teaching of Murphy, Tanamachi with respect to chimeric JC intron comprising human intronic JC DNA joined with mouse JC intronic DNA at a chimeric junction upstream of mouse regulatory sequence including enhancer, wherein the human JC intronic DNA is DNA that is naturally downstream of and contiguous with a human JH gene segment in a wild type human IgH locus (see figure 1 above). In fact, Bradleys’ declaration filed in related US application no. 13/310431 Figure 1 of states “Tanamachi et al. contains most of, but not the entire mouse J/C intron. It is disclosed that the complete mouse JC intron of the C57B1/6 mouse is 5,783 base pairs in length according to database available today (GRCm38/mmlO) in length and derivable from Figure 1 of Tanamachi et al. Figure 1 of Tanamachi et al. lacks 94 base pairs of 5’ most, as defined by the NgoMIV site 94 bases after mouse JH4 (see para. 4 of the Bradley’s declaration filed on 9/12/2016 in 13/310431)”. Therefore, Tanamachi discloses a chimeric JC intron containing a truncated mouse JC intron in construct and that is capable of expressing chimeric immunoglobulin heavy chain polypeptide comprising a human VH region and a mouse C region irrespective of where it is integrated in the genome. One of ordinary skill in the art reviewing the teaching of Murphy, Tanamachi in view of art prior to filing of instant application (ex Grosveld) would conclude that presence of the “large human insert” of LTVEC1, including the entire human DJ region would have suggested that LTVEC1 and, ultimately, the J/C intron in the IgH locus of a Murphy mouse, included at least some human intronic DNA. This is further evidence by post filing art confirming  the presence of human DNA in the J/C intron forming a chimeric JC intron (see Macdonald et al PNAS, 2014, 111, 14, 5147-5152, IDS, page 5148, col. 2, para. 1 and figure 1).
	In response to applicants’ argument of mouse of the instant application is capable of breeding that is not met by the mouse taught by Murphy as a consequence, when mouse VH and/or DH segments are deleted or replaced, it is noted that claims as such require only human IgH chain variable region obtained from the transgenic mouse contacted with an antigen. There is no evidence on record that resulting phenotype (capable of breeding) of the mouse recited in 
In response to applicant’s argument pertaining to Tanamachi as evident from Morrison, it is emphasized that it is Murphy who teaches that the chimeric JC intron. The reference of Morrison and Tanamachi (similar to Grosveld) is applied to the extent the art teaches that the intronic region provides a convenient site for genetic engineering and for the joining of variable regions to diverse constant regions. The state of the art teaches (Grosveld cited as evidence without relying on the rejection) a deletion of endogenous V, D, and J regions into which “any number of novel V regions and D and J regions can be recombined,” e.g., using “upstream of V or downstream of J flanking regions cloned around the novel V, D, J regions” (page 23, para. 1 Example 1, Figure 1).Further, the chimeric intron as disclosed in Murphy is not expected to be a part of the final antibody molecule. Therefore, it would be obvious to one of ordinary skill in the art to genetically modify the intronic region without any impact on the functional properties of the resulting antibody (see Morrison and Tanamachi Groveled cited as evidence). Further, all the cited references emphasized the importance to maintain endogenous mouse control elements including the mouse Eμ enhancer and therefore one ordinary skill in the art would have concluded the precise position of the chimeric junction of human and mouse intronic DNA in the J/C intron irrelevant so long as, the splice site associated with the 3ꞌ JH gene segment is not affected. It should be further noted that base claims are broad in term of the location of the chimeric junction between human and mouse intronic DNA and size of mouse JC intron truncation. Therefore, absent evidence to the contrary of any unexpected and/or superior result the location of the chimeric junction between human and mouse intronic DNA and as such, 
In response to applicant’s argument that Murphy targeting construct covers the entire mouse JC intron and therefore there is no motivation to modify to use a chimeric JC intron, Applicant re-iterates and rely on their previous arguments that have been discussed in preceding section. The arguments are substantially the same as those addressed in the foregoing response.
On pages 17-18 of the applicants’ argument, Applicant re-iterates and rely on their previous arguments pertaining to the teaching of Murphy, Tanamachi and Morrison that have been discussed in preceding section. The arguments are substantially the same as those addressed in the foregoing response. 
Therefore, in view of the fact patterns of the instant case, and the ground of rejection outlined by the examiner, applicants’ arguments on record are not compelling and do not overcome the rejection of record.
Examiner’s note: Applicant is requested to contact Examiner to resolve the pending issues to put instant application in condition for allowance.
Withdrawn -Claim Rejections - 35 USC § 112
Claims 1-5, 7-8, 10-17 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  Applicant’s arguments that instant specification provide explicit support the method steps was found persuasive, therefore, previous rejection of claims are hereby withdrawn. Applicants’ arguments with respect to the withdrawn rejections are thereby rendered moot.

Withdrawn-Claim Rejections - 35 USC § 112 
Claims 1-5, 7-8, 10-17 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  Applicant’s amendment to claims arguing that claimed method as such require the nucleic acid encoding said human IgH chain variable region be operably linked to said human IgH chain constant region of said antibody. In the case of the method of obtaining an antigen-binding fragment thereof, the constant region is not required, since the V region of an antibody is required for antigen binding was found persuasive. Therefore, rejection of claims 1-5, 7-8, 10-17 ae hereby withdrawn.  
Maintained- Double Patenting
Claims 1-5, 7, 10-16 and 17 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6  of US patent no 9447177(Application No. 13416684). Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to use of a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus. 
Claims 1-5, 7, 10-16 and 17 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims1-10 of USP 9505827, (Application No. 13740727).  
Claims 1-5, 7, 10-16 and 17 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 147, 153, 169, 225, 245, 282, 343-344, 346-351, 357 of copending Application No. 13310431. 
Claims 1-5, 7, 10-16 and 17 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-6, 8-11, 15-16, 19, 23-25 of copending Application No. 14056434.  
Claims 1-5, 7, 10-16 and 17 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-10, 14-15, 17-24, 26-35 of copending Application No. 14040405.  
Claims 1-5, 7, 10-16 and 17 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 13-18, 23-26 of copending Application No. 14040427.  
Claims 1-5, 7, 10-16 and 17 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 53-54, 74-82 of USP 9505827 (Application No. 13740727. 
Claims 1-5, 7, 10-16 and 17 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of US Patent no 9434782 (Application No. 14137902).  
Claims 1-5, 7, 10-16 and 17 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6, 9-11, 15-17, 20-28 of copending Application No. 14516461.  

Claims 1-5, 7, 10-16 and 17 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of copending Application No. 15232122.  
Claims 1-5, 7, 10-16 and 17 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of copending Application No. 15251969.
Claims 1-5, 7, 10-16 and 17 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of copending Application No. 15383353. 
 Claims 1-5, 7, 10-16 and 17 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of copending Application No. 15383188. 
Response to arguments
While Applicant has requested that the rejection be held in abeyance until allowable subject matter can be identified, a request of abeyance does not overcome or address an issue of obvious double patenting between claims in the instant case and US Patent and US Patent application. Thus the rejection is maintained.

Conclusion
No claims allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Macdonald US 8642835. Economides, USP 7,205,148
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306.  The examiner can normally be reached on Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM R SHUKLA can be reached on (571)272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANOOP K SINGH/            Primary Examiner, Art Unit 1632